Citation Nr: 1316498	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  06-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for atherosclerotic coronary artery disease for the period from July 30, 2004, until June 5, 2006.

2.  Entitlement to an evaluation in excess of 10 percent for atherosclerotic coronary artery disease for the period from June 6, 2006, until March 19, 2009.

3.  Entitlement to an evaluation in excess of 30 percent for atherosclerotic coronary artery disease for the period beginning March 20, 2009.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO) which granted service connection for atherosclerotic coronary artery disease and assigned a 30 percent evaluation from July 30, 2004, and a 10 percent evaluation from June 6, 2006.  The Veteran timely appealed the initial ratings assigned.  Subsequently, a July 2010 rating decision granted an increased 30 percent evaluation for atherosclerotic coronary artery disease, effective March 20, 2009.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (noting that the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation and accordingly a claim remains on appeal where less than the maximum benefit is awarded).

The Board previously considered this appeal in October 2011 and December 2012 and remanded the claim for additional development.  For the reasons indicated below, the RO/Appeals Management Center (AMC) completed all requested development and complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record includes some evidence suggesting the Veteran was unemployed during the pendency of the appeal.  Based upon the holding in Rice v. Shinseki, the Board considered whether the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) should be considered as part of the claim for an increased evaluation for the atherosclerotic coronary artery disease currently on appeal.  22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. at 454-55.

In the present case, however, the Board finds that although a claim for TDIU was raised and even formally claimed in 2008, the Veteran actively withdrew his claim for TDIU and it is no longer on appeal.  Specifically, based upon medical records indicating the Veteran was not employed, the RO sent the Veteran a VCAA letter concerning TDIU.  The Veteran responded to this letter in October 2005 and stated "I am not trying to receive 100% compensation.  I am able to work.  I was just informing the VA of my employment status."  At that time, however, the Veteran had not been granted service connection.  After being granted service connection, the Veteran again stated in his March 2007 Notice of Disagreement that he was "not applying for unemployability;" however, he continued to describe his inability to perform his prior physically demanding job and noted that he had been unable to find employment in a year and a half.  The Veteran filed a formal claim for TDIU in August 2008.  Subsequently, in a May 2009 phone conversation the Veteran requested his claim for TDIU be cancelled as he found employment and no longer wished to pursue the claim.  A June 2009 letter confirmed the claim for TDIU was cancelled and advised the Veteran that he could contact VA with any questions.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (noting that Veterans are as free to withdraw claims as they are to file them and that once a claim is withdrawn it ceases to exist).  Records received after June 2009 fail to re-raise the claim for TDIU.  For example, the January 2013 VA examination noted the Veteran was employed full time.  Accordingly, the claim for TDIU is not presently on appeal.

A review of the record indicates the Veteran raised claims for service connection for gout and diabetes in an April 2012 statement.  Neither of these claims has been adjudicated.  As such, these matters are REFERRED to the RO for appropriate action. 




FINDINGS OF FACT

1.  For the period from July 30, 2004, until June 5, 2006, the Veteran's atherosclerotic coronary artery disease is not manifested by more than one episode of acute congestive heart failure in the past year, or; that the coronary artery disease was productive of a workload greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or; a left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

2.  For the period from June 6, 2006, until March 19, 2009, the Veteran's atherosclerotic coronary artery disease is not manifested by coronary artery disease was productive of a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

3.  For the period beginning March 20, 2009, the Veteran's atherosclerotic coronary artery disease is not manifested by more than one episode of acute congestive heart failure in the past year, or; that the coronary artery disease was productive of a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or; a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  For the period from July 30, 2004, until June 5, 2006, the criteria for an initial evaluation in excess of 30 percent for atherosclerotic coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2012). 

2.  For the period from June 6, 2006 until March 19, 2009, the criteria for an evaluation in excess of 10 percent for atherosclerotic coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2012).
3.  For the period beginning March 20, 2009, the criteria for an evaluation in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

In the present case, letters sent to the Veteran in November 2008, May 2009, June 2011, November 2011 and January 2013 fully addressed all notice elements.  The claim was subsequently readjudicated in a February 2013 supplemental statement of the case.  Furthermore, as this is an appeal arising from the initial grant of service connection, the notice that was provided in December 2004 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record includes the Veteran's service treatment records, VA outpatient treatment records, private medical records, lay statements and the report of VA examinations.  

The VA provided VA examinations in June 2006, March 2010, December 2011 and January 2013.  As noted in the Introduction, the claim was previously remanded by the Board in October 2011 and December 2012 for additional development as the June 2006, March 2010 and December 2011 VA examinations were found to be not adequate.  In October 2011, the Board remanded the claim for an opinion as to whether the heart disease resulted in dyspnea, fatigue, angina, dizziness or syncope with a workload of 5 to 7 METs or those same symptoms with a workload of 3 to 5 METs, whether there was evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, whether the Veteran had more than one episode of acute congestive heart failure in the past year, and whether there was left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In December 2012 the Board remanded the claim as the December 2011 VA examination did not include a finding concerning the ejection fraction and an echocardiogram had not been performed.  

The Board finds the January 2013 VA examination is responsive to the remand directives and is adequate to rate the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As will be discussed in detail below, the January 2013 VA examination provided responses to all questions posed and provided a reason for why he could not provide an opinion as to the point in time there was left ventricular dysfunction or cardiac hypertrophy or dilatation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion.).  In this case, the examiner noted that as there was a lack of clinical testing, he could not provide the requested opinion as to what point the findings first appeared.  Id. at 390 (explaining that legitimately inconclusive opinions include cases where information that only could have been collected at a certain point and was missing and the time for obtaining information had passed).  

As the examiner reviewed the claims file, considered the Veteran's subjective history, performed a thorough physical examination with findings necessary to evaluate the claim, provided responses to the Board's questions and explained why he could not provide a response to one of the questions, the Board finds the January 2013 VA examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 124-25 (2007) (to be adequate, a medical examination must be based on consideration of the Veteran's prior medical history and describe the disability in sufficient detail to allow the Board to make a fully informed evaluation, and the examiner must support his conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact, in July 2012 the Veteran's representative indicated that there was no additional evidence or argument to be submitted and in March 2013 the Veteran also reported that he had no additional evidence to submit.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Merits of the Claim

The Veteran seeks an increased evaluation for his atherosclerotic coronary artery disease.  By way of history, the Veteran was granted service connection in an August 2006 rating decision.  At that time, a 30 percent evaluation was assigned from July 30, 2004, and a 10 percent evaluation was assigned effective June 6, 2006, under 38 C.F.R. § 4.104, Diagnostic Code 7005.  During the pendency of the appeal, the RO granted an increased 30 percent evaluation effective March 20, 2009, in a July 2010 rating decision.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased disability rating remains on appeal and consists of the following questions: (1) whether an evaluation in excess of 30 percent is warranted for the period from July 30, 2004, until June 5, 2006; (2) whether an evaluation in excess of 10 percent is warranted for the period June 6, 2006, until March 19, 2009; and (3) whether an evaluation in excess of 30 percent is warranted for the period beginning March 20, 2009.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, however, the Veteran appealed the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  For the reasons indicated below, staged ratings are appropriate in this case.

As noted above, the Veteran's atherosclerotic coronary artery disease was evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020 effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. (2) even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) if left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability. 

The evidence for consideration in this case includes VA outpatient treatment records, VA examination reports, private medical records and lay statements.  This appeal stems from the initial grant of service connection.  The Veteran has not challenged the July 30, 2004, effective date of service connection and therefore the relevant question in this matter is the state of his disability for the period beginning on July 30, 2004.  38 C.F.R. § 3.400. 

The evidence reflects that on July 30, 2004, the Veteran was admitted to a private hospital after an abnormal exercise treadmill test.  Review of systems reflected no palpitations, dizziness or syncope.  Blood pressure was 133/94, heart rate was 56 and examination of the heart indicated S1 and S2 were normal, no S3 or S4.  No murmurs or extracardiac sounds were noted.  An electrocardiogram (EKG) showed no ST changes suggestive of ischemia and the Veteran was transferred to another hospital for cardiac catheterization.  After transfer, two stents were placed in the proximal left anterior descending artery, an intravascular ultrasound and a post stent balloon dilatation were performed.  

After this surgery, the Veteran received rehabilitation at Tacoma General Cardiac Rehabilitation.  The rehabilitation consisted of 9 visits during the period from September 2004 until December 2004.  At each visit the Veteran performed a treadmill test and METs for different modalities (Nu-Step Q, AirDyne, arm ergometer, etc) were recorded.  The average METs for each visit were as follows: 5.1 METs on September 8, 2004; 5.2 METs on September 15, 2004; 5.1 METs on September 22, 2004; 5.1 METs on September 29, 2004; 4.4 METs on October 13, 2004; 3.1 METs on November 10, 2004; 3.7 METs on November 17, 2004; 5.3 METs on November 24, 2004 and 3.7 METs on December 3, 2004.  The lowest METs score recorded was 1.8 METs recorded on the arm ergometer modality on both November 17, 2004, and December 3, 2004, and the highest METs recorded was 6.6 METs recorded on the Airdyne modality on September 29, 2004, and also on the Nu-Step Q modality on October 13, 2004.  Significantly, the outcome criteria notes for each session reflect that the Veteran consistently denied signs and symptoms of exercise intolerance and from September 29 through December 3, the Veteran denied chest pain or shortness of breath.  A note concerning the November 3 session indicated the Veteran complained of dizziness for two days; however, on testing there was no complaint of chest pain or shortness of breath and he was referred to a walk-in clinic for questionable inner ear infection or vertigo.   

The Veteran was afforded a VA examination in June 2006 to assess the severity of his heart disability.  At that time, he described shortness of breath, dizziness and fatigue and explained that the fatigue and shortness of breath occurred with light exercise or work.  The symptoms occurred intermittently as often as 3 times a week.  During flare-ups he had to stop what he was doing and rest before continuing.  Treatment included medication and continuous treatment.  The examiner noted that the Veteran lost a physically demanding job because of the condition and was unable to exercise or be as active as he was in the past.  

On clinical examination, all 3 blood pressure readings were 130/66.  No heaves or thrills were noted and a regular sinus rhythm was reported.  There were no murmurs or gallops.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  The chest x-ray was within normal limits and a treadmill test was performed.  The diagnosis was atherosclerotic coronary artery disease with subjective factors of short of breath and easy fatigue.  The claimant achieved 9.5 METs on treadmill stress testing.  An echocardiogram was not performed because the graded exercise test was completed.  

The Veteran was afforded another VA examination in March 2010 to assess the severity of his heart disability.  The Veteran described shortness of breath, dizziness, and fatigue but denied syncope.  Symptoms occurred with increased activity and occurred intermittently as often as daily.  During flare-ups his ability to perform daily functions was contingent upon him slowing down.  He treated with medication and described dyspnea but no chest pain.  

All 3 blood pressure readings were 114/80.  Examination of the heart reflected S1 and S2 were normal and no S3 or S4.  The heart had a regular rate and rhythm.  There were no heaves, thrills, murmurs or gallops.  The chest x-ray was within normal limits.  The diagnosis was changed to ischemic heart disease and the effect on occupation was noted to be limitation of on the job mobility.  The effect on daily activities was restriction in activities of daily living due to dyspnea.  The treadmill exercise stress test performed in connection with the VA examination was stopped due to back pain.  The assessment was submaximal exercise stress test, electrocardiographically negative for ischemia.  The examiner noted the Veteran achieved 10.1 METs on the standard Bruce protocol and the percent of maximum predicted heart rate and was a functional class I.  He had low exercise tolerance for his age and the probability of significant atherosclotic fixed coronary artery disease based on the study was low.  

The Veteran was afforded another VA examination in December 2011 that concluded with a diagnosis of atherosclerotic cardiovascular disease.  The Veteran described shortness of breath with walking 2 blocks and explained he would stop for a few minutes.  He denied angina or chest pain.  He indicated he previously could walk about 45 minutes, 3 times a week without dyspnea.  Continuous medication, including a beta-blocker after the stenting, was required.  The Veteran had not had a myocardial infarction or congestive heart failure.  He did not have cardiac arrhythmia, a heart valve condition, infectious cardiac condition, syphilitic aortic aneurysm or pericardial adhesions.  He had a percutaneous coronary intervention consisting of angioplasty in July 2004 with two stents placed in the left anterior descending artery.  The Veteran denied any other hospitalizations.  

On clinical examination, heart rate was regular and sounds were normal.  There was no jugular venous distention.  Blood pressure was 118/82.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  An EKG in spring 2011 was normal and chest x-ray from March 2009 was normal.  Exercise stress test in March 2010 resulted in 10.1 METs and it was stopped due to back pain and the spring 2011 test was normal.  The METs limitation was 30 percent due to the heart disability as the degenerative arthritis of the lumbar spine also contributed to the limitation because it limited ambulation.  The heart condition resulted in the Veteran only being able to do sedentary employment as physical activity caused dyspnea.  The examiner reviewed the claims file and indicated the cardiac rehabilitation notes had METs noted in 2004 in the 4-6 range for the exercise he was doing.  

The Veteran was afforded another VA examination in January 2013.  The examiner indicated the Veteran had atherosclerotic cardiovascular disease diagnosed in 2004. The Veteran reported the condition was stable and described occasional chest pain at rest and during exercise.  He explained his medication had been increased.  Continuous medication was required to treat the condition.  The Veteran had not had a myocardial infarction and did not have congestive heart failure.  He did not have arrhythmia, heart valve conditions, infectious cardiac conditions or pericardial adhesions.  He underwent a percutaneous coronary intervention (angioplasty) and had stents placed in the left anterior descending artery in July 2004.  

Clinical examination indicated that heart rate was 77 and rhythm was regular.  Heart sounds were normal and there was no jugular venous distension.  Blood pressure was 127/87.  There was evidence of cardiac hypertrophy on a May 2011 echocardiogram but no evidence of dilatation.  EKG in spring 2011 was normal.  The chest x-ray in 2009 was normal.  Echocardiogram in May 2011 reflected a left ventricular ejection fraction of 60-65 percent and indicated the wall motion was normal.  Wall thickness was abnormal with mild concentric left ventricular hypertrophy.  Exercise stress test in 2010 was stopped due to back pain.  In 2011, it was normal with normal hemodynamic response to infusion of lexican, electrocardiographically negative for ischemia, no scintigraphic evidence of reversible ischemia or prior infarction, and gated left ventricular wall motion was normal.  METs were 10.1.  The METs level limitation was 30 percent due to the heart condition as the Veteran was also limited by back pain and morbid obesity which limited ambulation.  

The examiner explained the heart disability did not impact the functional ability to work.  The examiner indicated that mild left ventricular concentric hypertrophy was due to hypertension and there was no evidence of heart impairment due to coronary artery disease.  In response to the Board remand questions, the examiner indicated the heart disease did not result in dyspnea, fatigue, angina, dizziness, or syncope with a workload of 5 to 7 METs, nor did it result in those symptoms with a workload of between 3and 5 METs.  The Veteran did not have more than one episode of acute congestive heart failure in the past year.  No ventricular dysfunction was noted.  The examiner indicated he could not state at what point in time there was left ventricular dysfunction or cardiac hypertrophy or dilatation as no previous echocardiogram results were in the claims file.  

The evidence also includes VA outpatient treatment records which reflect follow-up treatment for his heart disability.  Significantly, he was seen in March 2009 for significant shortness of breath following pulmonary function testing.  He denied chest discomfort or palpitations and on examination the heart had regular rate and rhythm S1 and S2 with no murmurs.  EKG showed no ischemic changes; however, x-ray showed cardiomegaly with no obvious acute infiltrates or pneumothorax.  

The Veteran indicated in his October 2007 VA 9 that he found it nearly impossible to climb stairs or lift his daughter and reported that it was impossible to continue telecommunications work which was his occupation for over 15 years.  He could not dig, climb ladders, or maintain a heavy work load.  He related that he exercised, walked and took blood pressure pills.  He explained that he tired quickly doing simple jobs like lifting or spreading mulch. 

The Veteran also submitted a statement of his spouse.  She described a drastic difference in her husband after the stents were placed.  She explained he would work hard and then be unable to move for a day or two.  She reported that the railroad let him go and he had difficulty finding another position.  He was unable to function around the house and simple tasks such as loading a dishwasher or folding laundry hurt him.  She reported that sometimes she came home and found him in the entryway as he could not make it further.  She indicated that the Veteran found another job but was got sick and felt dizzy.  He fell off of ladders and strained for breath during work and was ultimately let go.  She explained his pain was worse and he could not play with their daughter, see a movie, go on a car trip or sit through a dinner.  

Evaluating the evidence in light of the above rating criteria reflects increased evaluations are not warranted.  For the period from July 30, 2004, until June 5, 2006, while the evidence includes private rehabilitation assessments as low as 1.8 METs, the Board notes that none of these records reports the workload that resulted in dyspnea, fatigue, angina, dizziness or syncope.  The Diagnostic Code requires not only the presence of workload in METs in certain ranges but further requires that the specified workload results in dyspnea, fatigue, angina, dizziness or syncope.  38 C.F.R. § 4.104, Diagnostic Code 7005, 4.104 Note 2.  In the present case, the evidence does not reflect the presence of these symptoms of exercise intolerance required to grant a higher rating.  In fact, the private rehabilitation center's outcome criteria treatment notes reflected that the Veteran denied signs or symptoms of exercise intolerance during this period and from September 29, 2004, until December 3, 2004, he specifically denied chest pain or shortness of breath.  The only time he had a symptom was on November 3, and significantly, at that time, the physician felt the dizziness was related to inner ear infection or vertigo and specifically noted that there was no chest pain or shortness of breath during the exercise testing.  In sum, none of the evidence during this period demonstrates a workload of 3-5 METs resulting in dyspnea, fatigue angina, dizziness or syncope.  The evidence during this period also fails to reflect any episodes of acute congestive heart failure or evidence of left ventricular dysfunction with an ejection fraction of 30-50%.  As such, a higher 60 percent evaluation is not warranted.

For the period from June 6, 2006, until March 19, 2009, there is no evidence the Veteran had a workload of 5-7 METs that resulted in dyspnea, fatigue, angina, dizziness or syncope.  Rather, the June 2006 VA examination noted the Veteran achieved 9.5 METs on the treadmill test.  Nor was there evidence of cardiac hypertrophy or dilatation.  In fact, the chest x-ray performed in connection with the June 2006 VA examination was normal.  As such, a higher 30 percent evaluation for this period is not warranted.

For the period beginning March 20, 2009, there is no evidence the Veteran's heart disability resulted in a workload of 3-5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Rather, the December 2011 VA examiner indicated the Veteran had a workload of 10.1 METs and the January 2013 VA examiner noted that METs were 10.1 and specifically indicated that the Veteran's heart disease did not result in dyspnea, fatigue, angina, dizziness or syncope with either a workload of 3-5 METs or with a workload of 5-7 METs.  The December 2011 and January 2013 VA examiners further noted the Veteran had not had an episode of congestive heart failure.  Furthermore, the January 2013 VA examiner explained that the May 2011 echocardiogram showed a left ventricular ejection fraction of 60 to 65 percent, higher than the ejection fraction of 30 to 50 percent required for the higher 60 percent evaluation.  Accordingly, an increased 60 percent evaluation is not warranted at this time. 

The Board has considered the lay statements of the Veteran and his spouse describing symptoms such as shortness of breath and dizziness upon performing tasks.  While these statements are both competent and credible, they are less probative as to the question of whether the criteria for higher schedular ratings have been met than the other evidence of record, in particular the examination findings of trained health care professionals that specifically address those criteria.  For example, while the lay testimony indicates that the Veteran struggles with tasks requiring physical exertion, the statements do not address the question of the point of exertion at which the symptoms were present.  The Veteran was afforded several VA examinations that included clinical testing designed to measure the point at which the Veteran began to have these symptoms during physical exertion.  As explained above, these tests demonstrated that the Veteran did not meet the criteria for a higher rating. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.

Extraschedular Rating

The Board has also considered whether the Veteran's atherosclerotic coronary artery disease warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the Veteran and his wife testified to the Veteran's inability to climb stairs or ladders, perform household chores, or play with his daughter.  While these inabilities were due to symptoms contemplated by the rating schedule such as shortness of breath, dizziness, fatigue, and chest pain, to the extent that the symptomatology is not contemplated by the rating criteria, the Board will consider whether the disability picture exhibits other related factors such as those provided by the regulation as governing norms.  The Board finds there has been no marked interference with employment or frequent hospitalization.   While the Veteran and his wife have indicated that the disability has affected the Veteran's employment, as noted above the Veteran has repeatedly indicated he was able to work and the January 2013 VA examiner indicated that the Veteran's heart disability did not impact the functional ability to work.  To the extent that the disability has caused the Veteran to miss work or work less efficiently, the assigned 10 and 30 percent ratings take account of these facts.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There is also no indication in the above evidence that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Referral for consideration of an extraschedular rating for the Veteran's atherosclerotic coronary artery disease is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

Conclusion

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his heart disability has increased in severity.  For the reasons stated above, however, the Board has not been unable to identify a basis on which an increased evaluation may be granted at the present time.  Rather, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a higher rating at any stage of the appeal period.  The benefit-of-the-doubt doctrine is therefore  not for application and an increased rating for atherosclerotic coronary artery disease for any portion of the appeal period must be denied.   See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

An evaluation in excess of 30 percent for atherosclerotic coronary artery disease for the period from July 30, 2004 until June 5, 2006 is denied.

An evaluation in excess of 10 percent for atherosclerotic coronary artery disease for the period from June 6, 2006 until March 19, 2009 is denied.

An evaluation in excess of 30 percent for the period beginning March 20, 2009 is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


